Filed 7/24/14 Currency v. Wertheim CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


CURRENCY CORPORATION, et al.,                                        B249808
         Plaintiffs and Appellants,
                                                                     (Los Angeles County
    v.                                                               Super. Ct. No. BC441026)
WERTHEIM, LLC, et al.,
         Defendants and Respondents.

         APPEAL from an order of the Los Angeles County Superior Court. Maureen
Duffy-Lewis, Judge. Appeal dismissed.
         Mayer Brown, Michael L. Resch and Donald M. Falk for Plaintiffs and
Appellants.
         Law Offices of Robert S. Besser and Robert S. Besser; Lauren M. Greene; Armen
Manasserian for Defendants and Respondents.
                                ___________________________________
       During the pendency of a prior appeal in this matter the trial court entered an order
disqualifying plaintiff’s counsel, which order was also appealed. In the meantime, we
entered a reversal in the first appeal, which led the trial court to dismiss the case.
Counsel for plaintiffs, not joined by plaintiffs themselves, request we entertain the second
appeal notwithstanding the dismissal and reverse the disqualification order, contending
the order might carry over to other actions pending between the parties. We decline to do
so. The disqualification issue is moot and the appeal dismissed.
                                      BACKGROUND
       Appellant Currency Corporation (Currency) made scores of small loans to a
borrower, respondent Maibell Page, over the course of a dozen years, each memorialized
by a note and secured by Page’s income. Of all the notes memorializing loans, only one
contained an arbitration provision. Page and her assignee, respondent Wertheim, LLC,
(collectively “Page”), instituted arbitration proceedings against Currency pursuant to that
one note, and the arbitrators determined that the provision in that note applied to all the
other notes. The arbitrators then determined Currency violated the terms of every note,
and awarded Page $672,122. The Superior Court of Los Angeles County confirmed the
award, and Currency appealed.
       During the pendency of the appeal, Page filed a motion in the trial court to
disqualify Currency’s counsel, Michael Resch and Mayer Brown, LLP. The trial court
granted the motion, and Currency appealed that order as well.
       In the meantime, we concluded the arbitration provision pertained to only the note
that contained it, and reversed the order confirming the $672,122 award. The trial court
subsequently dismissed the action.
       Although the disqualification order and ensuing appeal appear moot following
dismissal, Currency’s counsel, Resch and Mayer Brown, urge us to exercise our
discretion and reverse their disqualification. Counsel offers two reasons for the request:
(1) the same controversy may recur because there are several actions currently pending



                                               2
between the parties; and (2) the appeal presents an issue of broad public interest in
determining the scope and duration of disqualification.
                                       DISCUSSION
       Generally, an appellate court’s jurisdiction extends only to actual controversies for
which it can grant effective relief. (In re Christina A. (2001) 91 Cal. App. 4th 1153,
1158.) If subsequent acts or events render the issues raised in an appeal moot, those
issues no longer present a justiciable controversy. (Id. at p. 1158.) However, an
appellate court may exercise its discretion and decide on the merits of an otherwise moot
appeal when: (1) a material question remains before the court for determination; (2) the
same controversy between the parties may recur; or (3) the case involves an issue of
broad public interest “capable of repetition, yet evading review.” (Id. at p. 1153.)
       It is undisputed the material question exception does not apply here. Once the
arbitration award – which was the sole issue in the underlying case – was vacated and the
action dismissed, no substantive issue remained. Currency’s counsel contends, however,
that the other two exceptions apply.
       Mayer Brown argues that the disqualification issue might recur because appellants
and respondents are currently involved in several other lawsuits. Although the firm
represents no one in that litigation at this time, counsel argues the disqualification issue
could arise if Currency was to “seek representation from Mayer Brown in any of these
disputes” at some unspecified later date.
       We conclude no justiciable controversy exists. Counsel only speculates whether
Currency will retain it in other or future litigation against respondents, and if it does,
counsel can only speculate whether respondents will again raise the disqualification issue.
Such suppositions fail to establish a reasonable likelihood that the disqualification dispute
will recur.
       Counsel also argues that the disqualification order presents a matter of broad
public interest. We disagree. (Cf. In re Christina A., supra, 91 Cal.App.4th at p. 1159
[reunification and permanency plans for dependent children are matters of broad public

                                               3
interest, and the expedited nature of dependency proceedings may repeatedly cause such
issues to evade review].) Disqualification of private counsel does not present a matter of
interest to the general public.
       We conclude the appeal is moot and no exception applies.
                                     DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED.



                                                        CHANEY, Acting P. J.


We concur:



       JOHNSON, J.



                    *
       MILLER, J.




       *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            4